Citation Nr: 0310478	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-08 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs





WITNESSES AT HEARINGS ON APPEAL

The appellant and the veteran's daughter



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to August 
1945.  The veteran died in June 1997, and the appellant is 
his widow.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 RO decision, which 
denied service connection for the cause of the veteran's 
death and entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.  

In July 1998, the appellant and her daughter testified at a 
personal hearing at the RO before a hearing officer.  

In April 2000, the Board remanded the case to the RO in order 
to afford the appellant a personal hearing at the RO before a 
Veterans Law Judge.  That hearing was held in February 2001 
before the undersigned Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.  

In April 2001, the Board remanded the case to the RO for 
additional development of the record.  

In a letter received by the RO in September 2001, the 
appellant indicated that she had remarried in July 2001.  
Thus, any benefits that may be awarded based on her pending 
appeal would be effective from the time of the veteran's 
death up to the date of her remarriage, as remarriage of a 
surviving spouse precludes payment of death compensation and 
DIC.  See 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2001).  

Following additional development, the RO in April 2002 
informed the appellant that the case was being returned to 
the Board for further appellate review.  However, as a result 
of NOVA v. Principi, 260 F.3d 1365 (Fed. Cir. 2001), wherein 
the Court ordered VA to suspend adjudication of issues 
relevant to the current appeal, the Board stayed adjudication 
of the appellant's appeal.  See Chairman's Memorandum, 01-01-
17 (August 23, 2001), "Temporary Stay on Processing Appeals 
Relating to Entitlement to Dependency and Indemnity 
Compensation Under 38 U.S.C. § 1318 Where the Decision Would 
Require a Hypothetical Determination of Eligibility."  

This stay on adjudication was recently lifted.  See 
Chairman's Memorandum, 01-03-09 (April 8, 2003), "Processing 
Appeals Relating to Entitlement to Dependency and Indemnity 
Compensation Under 38 U.S.C. § 1311(a)(2) and 1318 - Partial 
Lifting of Stay."  



REMAND

In its April 2001 remand, the Board directed the RO to obtain 
all VA records of the veteran that were not contained in the 
claims folder, to include records of treatment by Dr. Armada 
and those records pertaining to hospitalization of the 
veteran in 1993.  

In statements and testimony, the appellant indicated that the 
veteran had been hospitalized for his service-connected 
psychiatric disorder for six weeks beginning in October 1993.  

The appellant has also indicated that the veteran was seen at 
the VA Medical Centers (Salisbury and Winston-Salem) at three 
to six month intervals between the period of 1978 and 1992.  

It does not appear that the RO has requested or obtained all 
of these records, as directed in the Remand.  Thus, the case 
must again be remanded for the necessary information and 
development.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law during the pendency of the appellant's 
appeal.  The VCAA essentially enhances the VA's obligation to 
notify her about her claims (i.e., what information or 
evidence is required to grant her claims) and to assist her 
to obtain evidence for her claims.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the appellant as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the appellant has 
been notified of what information or evidence was needed from 
her and what the VA has done and will do to assist her in 
substantiating her claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the appellant has been 
afforded the requisite time and opportunity to respond, in 
accordance with statutory law.  

A review of the record indicates that the RO has not provided 
the appellant with sufficient notification of the redefined 
obligations of the VA as contained in the VCAA.  While the 
RO, in June 2001 and November 2001, sent the appellant 
letters that reference the VCAA and the evidence needed from 
her, it did not notify her of what VA has done and will do to 
assist her in substantiating her claims.  

It is also noted that the RO's letters pertained only to the 
appellant's claim of DIC and failed to mention the claim of 
service connection for the cause of the veteran's death.  
These deficiencies must be addressed on remand.  

In accordance with the VA's duty to assist the appellant in 
substantiating her claims, the Board believes that a medical 
opinion to ascertain whether the veteran's cause of death was 
related to his service-connected psychiatric disability, and 
whether the veteran would have been entitled to receive a 100 
percent rating for 10 years prior to his death (i.e., back to 
June 1987), based on evidence in the claims folder, is 
warranted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain copies of all VA 
records of the veteran, which are not 
currently in the claims folder, to include 
records of treatment by Dr. Armada, those 
pertaining to hospitalization of the 
veteran beginning in October 1993, and 
records of treatment between 1978 and 1992 
from Salisbury and Winston-Salem.  All 
records obtained must be associated with 
the claims folder.  

2.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes the issuance of 
letters to the appellant, as deemed 
appropriate, in regard to notifying her of 
what information or evidence was needed 
from her and what the VA has done and will 
do to assist her in substantiating both of 
her claims.  The appellant must be 
afforded the requisite time, mandated by 
38 U.S.C. § 5103(b), in which to respond 
to any notices.  

3.  The RO should refer the claims folder 
to a VA psychiatrist, who should review 
all records and offer a medical opinion 
relative to the claim of service 
connection for the cause of the veteran's 
death and of entitlement to DIC under 
38 U.S.C.A. § 1318.  The examiner should 
render opinions as to (a) whether the 
veteran's service-connected depressive 
reaction was etiologically related to the 
cause of his death, and whether the 
service-connected depressive reaction 
substantially or materially contributed to 
death (see 38 C.F.R. § 3.312), and (b) 
whether the veteran would have been 
entitled to receive a total disability 
rating for a period of 10 or more years 
prior to his death (i.e., back to at least 
June 1987), based on evidence in the 
claims folder (see 38 U.S.C.A. § 1318(b)).  
The rationale for the opinions must be 
explained in the report.  

4.  Thereafter, the RO should readjudicate 
the appellant's claims of service 
connection for the cause of the veteran's 
death and of entitlement to DIC under 
38 U.S.C.A. § 1318.  If the decision 
remains adverse to the appellant, the RO 
should provide her and her representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




